BELCHER, Commissioner.
Appellant was convicted for the felony offense of driving an automobile upon a public highway while intoxicated, and his punishment was assessed at six months in the penitentiary.
The indictment and all matters of procedure appear regular. The record is before us without a statement of facts or bills of exception, in the absence of which nothing is presented for review.
The judgment of the trial court is affirmed.
No motion for rehearing will be entertained and mandate will issue forthwith.
Opinion approved by the Court.